Order entered October 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00631-CV

     VIRGILIO AVILA AND UNIVISION TELEVISION GROUP, INC., Appellants

                                               V.

                                   F.B. LARREA, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-10828

                                           ORDER
       We GRANT appellee’s October 8, 2014 second motion for extension of time to file brief

to the extent we ORDER the brief be filed no later than November 17, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE